Citation Nr: 1829643	
Decision Date: 07/11/18    Archive Date: 07/24/18

DOCKET NO.  14-29 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a thoracic spine disorder, to include as secondary to a service-connected lumbar spine disorder.

2. Entitlement to service connection for a cervical spine disorder, to include as secondary to a service-connected lumbar spine disorder.

3. Entitlement to service connection for a sinus condition claimed as allergic rhinitis, chronic sinusitis, a deviated septum, and nasal polyps, to include as secondary to service-connected asthma.

4.  Entitlement to service connection for a sleep disorder, claimed as insomnia and obstructive sleep apnea, to include as secondary to a service-connected umbilical hernia,  asthma or medications for asthma, and/or lumbar spine disorder.

5. Entitlement to service connection for migraine headaches, to include as secondary to service-connected asthma or lumbar spine disorder. 

6. Entitlement to service connection for a tortuous aorta, to include as secondary to a thoracic spine disorder and/or a service-connected lumbar spine disorder. 

7. Entitlement to an increased rating in excess of 60 percent for asthma.

8. Entitlement to an increased rating in excess of 20 percent for a herniated nucleus pulposus, L4-L5 and L5-S1 (lumbar spine disorder).

9. Entitlement to an increased rating in excess of 30 percent prior to August 16, 2013 and in excess of 50 percent from August 16, 2013, forward, for an adjustment disorder with mixed anxiety and depressed mood. 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to September 1994 and from August 1999 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  A transcript is of record. 

The Veteran has also perfected an appeal of a March 2017 rating decision that denied entitlement to service connection for brain compression, claimed as compression of the brain stem, and entitlement to a temporary total rating for a cervical spine condition.  See February 2018 Form 9.  She has requested and is awaiting the scheduling of a video-conference hearing before the Board on those claims.  As such, they will be addressed in a separate Board decision.

All of the claims, with the exception of service connection for a tortuous aorta, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A tortuous aorta is a radiological observation and not a chronic disability for VA compensation purposes.

CONCLUSION OF LAW

A tortuous aorta is not a disability for which applicable law permits the award of service connection.  38 U.S.C. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

Service connection will be established on a secondary basis for current disability that is caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran asserts that her tortuous aorta was caused by her in-service motor vehicle accident in March 2002 or by her thoracic spine disorder and/or service-connected lumbar spine condition.  See July 2015 Board Hearing.

Diagnostic imaging in August 2009 showed that the Veteran had a mildly tortuous aorta associated with a curvature of the thoracic spine.  The examiner noted that there was no radiographic evidence for acute cardiopulmonary disease.  

On VA artery and vein examination in February 2012, the examiner noted that the Veteran had a tortuous aorta.  Physical examination was normal.  The examiner stated that tortuosity of the aorta is a variation of normal findings and not a pathological condition.  He stated that the "tortuous aorta is a radiological observation and of itself is not a medical problem.  It means that the aorta has more of a curviness or a snake-like appearance than usual."  

On VA spine examination in February 2012, the Veteran stated that when she has shortness of breath and coughing spells she feels a tight band sensation around her chest and thinks it is related to the spinal curvature and/or the tortuous aorta.  The examiner stated that, as concerns the findings of tortuous aorta and spinal curvature, an x-ray was ordered with attention to those details.  The chest x-ray showed tortuosity of the descending thoracic aorta and mild levocurvature of the lower thoracic spine.  It was noted that the aorta did not appear enlarged and the cardiac silhouette was not enlarged.  There were crowded lung markings noted in the right middle lobe which were new.  The examiner stated that the finding of mild levocurvature of the spine is not affecting the Veteran's heart and/or lung function.

The Veteran submitted information from an article commentator, Kenkeith, stating that a tortuous aorta can be congenital, the result of high blood pressure, or the result of physical changes in the spine and chest wall, displacing or crowding the space of other organs.  The commentator noted that a distorted aorta can cause a blockage of blood flow from the aorta, thus causing valvular (aorta) stenosis.  It was noted that a severe blockage can result in heart failure, and that symptoms would/could be shortness of breath, chest pain and pulmonary and/or peripheral edema.  See January 2008 Tortuosity of the Aorta Veteran Treaties.  

Turning to the first element necessary to establish service connection, which is a diagnosis of a current disability, the Board does not doubt the finding of a tortuous aorta.  However, the Board concludes that this finding is analogous to a laboratory finding, such as hyperlipidemia and/or elevated cholesterol, which are not recognized as disabilities for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a), 1110; 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities). The Court of Appeals for Veterans Claims (Court) has emphasized that the term "disability" as used for VA purposes refers to impairment of earning capacity resulting from diseases or injuries and their residual conditions.  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Notably, in this case, the medical evidence of record establishes that the Veteran's tortuous aorta was an incidental finding during a chest x-ray that was conducted during an emergency room visit to evaluate her complaints of shortness of breath after inhaling bug spray in August 2009.  The doctor that interpreted the chest x-ray showing a tortuous aorta specifically found that there was no radiographic evidence for acute cardiopulmonary disease.  This is consistent with the February 2012 VA examiner's statement that a tortuous aorta is a radiological observation and not a pathological condition or a medical problem, as well as the examiner's conclusion that there was no effect on the Veteran's heart and/or lung function.       

With respect to the information from Kenkeith, it provides generic information about potential complications that could result from a tortuous aorta, such as displacing or crowding the space of other organs, blockage of blood flow from the aorta and/or causing valvular (aorta) stenosis, and heart failure with possible symptoms of shortness of breath, chest pain and pulmonary and/or peripheral edema.  However, the Veteran in this case has not been shown to have any such complications.  She stated on VA examination in February 2012 that when she has shortness of breath and coughing spells she feels a tight band sensation around her chest and thinks it is related to the spinal curvature and/or the tortuous aorta.  However, the VA examiner stated that there was no effect on her heart and/or lung function.  As noted above, the August 2009 examiner also noted that there was no radiographic evidence for acute cardiopulmonary disease.  

Thus, while the Veteran has attributed certain symptoms to her tortuous aorta, as described above, as a lay person in the medical field, she does not have the medical expertise to provide a competent opinion on the issue, as this is not a relationship that can be readily observed through the senses alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309   (2007).  The probative private and VA medical evidence of record establishes that the Veteran does not have any impairment of heart or lung function associated with the tortuous aorta; nor does she have any other complications or functional impairment associated with her tortuous aorta.

In sum, although a tortuous aorta may be a risk factor for disability or due to an underlying disability such as hypertension (as noted by Kenkeith), it is not itself a disability for VA purposes.  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448  (1995). Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability, thus in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, an award of service connection for a tortuous aorta is not warranted.


ORDER

Entitlement to service connection for a tortuous aorta is denied.


REMAND

Unfortunately, a remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's remaining claims must be remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The Veteran's assertions are as follows, under each subsection:  (See Statements in Support of Claim dated November 16, 2011; June 21, 2012, and July 28, 2014; Statement from DAV, dated December 13, 2011; Personal Statement of the Veteran, uploaded July 28, 2014; Condensed Version of Claims, uploaded July 28, 2014; and Transcript of Hearing, dated July 2, 2105).

Sleep Disorder, including Obstructive Sleep Apnea and Insomnia

The Veteran asserts that she has insomnia associated with her service-connected asthma because she cannot breathe well when she is laying down and with her service-connected lumbar spine disability because it is painful and interferes with her sleep.  She also asserts that she has obstructive sleep apnea caused by inflammation associated with her service-connected asthma; that the steroid medication (prednisone) she takes to treat her asthma caused weight gain to include thickening around her neck and thereby caused her sleep apnea; that she was not able to exercise because of her service-connected lumbar spine disorder and that this caused weight gain, resulting in her sleep apnea; and that she has reflux and GERD associated with her service-connected umbilical hernia and that this caused her sleep apnea.

The Veteran's service treatment records (STRs) include a Medical Board examination dated April 30, 2002, showing that she reported frequent trouble sleeping due to back pain.  She has also submitted additional evidence in support of her claim, including letters from L.G., APRN dated December 14, 2011 and June 20, 2013, and the following literature:  Hypersomnulence.org; Asthma and Sleep Apnea; Sleep Apnea and Asthma - How Sleep Apnea Worsens Asthma; Rhinitis and Sleep Complications; and Respiratory Care and Sleep Medicine.

Curvature of the Thoracic Spine and a Cervical Spine Disorder

The Veteran asserts that she has curvature of the thoracic spine and a cervical spine disorder as a result of trauma and whiplash associated with her in-service motor vehicle accident (MVA) in March 2002 and/or that resulted from a tethered cord associated with her service-connected herniated nucleus pulposus of L4-L5 and L5-S1.  

The Veteran's STRs show that on March 13, 2002, the day after her MVA, she reported that she had struck her chest on the steering wheel and had tenderness above her breasts up to her neck.  She was diagnosed as having a sternal contusion and pectoralis muscle strain.  

The Veteran has submitted evidence in support of her claim, including a statement from Dr. Flanagan dated June 12, 2014, and the following literature:  Thoracic Spine Procedures; Symptoms of Thoracic Spine Pain; Herniated Disc C7-T1; What are the Signs and Symptoms of C7-T1 Herniated Disk; All About Kyphosis; Kyphosis Causes and Treatment; What Causes Degenerative Changes in the Spine? All About Kyphosis; Kyphosis Causes and Treatment; What Causes Degenerative Changes in the Spine; Thoracic Spine; uploaded June 29, 2012; and Thoracic Spine.

Sinus Condition claimed as Allergic Rhinitis, Chronic Sinusitis, a Deviated Septum, and Nasal Polyps; and Migraine Headaches

The Veteran asserts that her sinus disorders were caused by chronic inflammation and infections associated with her service-connected asthma; and/or that her sinus disorders, the deviated septum in particular, was caused by trauma at the time of her March 2002 MVA.  She stated that her nose bled at time of accident but stopped within minutes.  With respect to her headaches, she asserts that they were caused by the March 2002 MVA and/or that they are secondary to her service-connected asthma or spinal disorder.  The Veteran has reported that immediately after the MVA she started to have sinus infections and migraines.

The Veteran's service treatment records (STRs) include a Medical Board examination dated April 30, 2002, showing that she denied experiencing any ear, nose or throat trouble, sinusitis, hay fever, and chronic or frequent colds.  With respect to hitting her chest on the steering wheel and symptoms of shortness of breath, she stated that her off-post doctor put her on an inhaler.  The Veteran also denied any head injury and frequent or severe headaches.  She stated that when she was in a car accident on March 12, 2002, she hit her chest on the steering wheel, bruising her sternum.  There was no mention of any injuries to her nose or head.  Clinical evaluation revealed normal nose and sinuses and normal neurological system.

Service treatment records dated in January 2003 show treatment for back and right elbow pain, but no sinus problems or headaches.  

When the Veteran submitted her initial claims for service connection in February 2003, she claimed a back disorder, asthma, umbilical hernia, right elbow disorder, and  hearing loss.  She said that she had an injury to chest and stomach.  She submitted additional claims in June 2003, including for tinnitus.  She made no mention of any sinus problems or headaches.

Post service, on examination by Sanjay Chavda, M.D. in April 2003 the Veteran reported an injury to her chest wall and abdomen as a result of the March 2002 MVA.  She denied any dizziness, headache, sinus drainage, or a runny nose.  Examination of the nasal mucosa was normal.  Dr. Chavda stated that it was presumed that the Veteran's cough was related to her asthma.  

The Veteran has submitted medical opinions and literature in support of these claims as well, as set forth below.

Reasons for Remand

With respect to the claims for service connection, the current medical evidence of record is inadequate to decide the claims.  As such, a remand for additional VA examinations and medical opinions is necessary.

With respect to the claims for increased ratings, the Veteran was last afforded a VA examinations addressing the severity of her service-connected asthma, herniated nucleus pulposus, L4-L5 and L5-S, and adjustment disorder with mixed anxiety and depressed mood in May 2014.  AT her July 2015 Board hearing, the Veteran asserted that her service connected disabilities had worsened since her last exams.  See July 2015 Board Hearing.  Accordingly, given the suggestion that the Veteran's disability picture has changed, new VA examinations are warranted to assess the current level of severity of the Veteran's service-connected disabilities.  See 38 C.F.R. § 3.327 (a) (2017) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Olsen, 3 Vet. App. at 482; Proscelle v. Derwinski, 2 Vet. App. at 632; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated from July 2017 forward and associate them with the claims file.

2.  Ask the Veteran to identify all "off-post" doctors that treated her during service her any injuries sustained in the March 2002 MVA.  Make arrangements to obtain those records.

3.  Thereafter, schedule the Veteran for a VA ENT examination.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

The examiner must identify all current nasal/sinus disorders found to be present, i.e., allergic rhinitis, chronic sinusitis, residuals of a deviated septum, nasal polyps, etc.

For EACH diagnosed disorder, the examiner must render an opinion on the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that it was caused by the Veteran's in-service motor vehicle accident in March 2002.
 
(b)  Whether it is at least as likely as not (50 percent or greater probability) that it was caused by the Veteran's asthma.

(c)  Whether it is at least as likely as not (50 percent or greater probability) that it was aggravated by (i.e. worsened by) the Veteran's asthma.

In providing these opinions, the examiner must address the Veteran's assertions that her sinus disorders were caused by chronic inflammation and infections associated with her service-connected asthma; and/or that her sinus disorders, the deviated septum in particular, was caused by trauma at the time of her March 2002 MVA.  

The examiner must also consider and address the following:

* The STRs show that the Veteran had an injury to her chest and stomach from the steering wheel at the time of the MVA in March 2002, but do not reflect any direct trauma to her nose.  However, the Veteran has asserted that her nose bled at time of accident but stopped within minutes.

* On Medical Board examination on April 30, 2002, the Veteran denied experiencing any ear, nose or throat trouble, sinusitis, hay fever, and chronic or frequent colds.  Clinical evaluation revealed normal nose and sinuses.

* Post service, on examination by Sanjay Chavda, M.D. in April 2003 the Veteran reported an injury to her chest wall and abdomen as a result of the March 2002 MVA.  She denied any sinus drainage or a runny nose.  Examination of the nasal mucosa was normal.

* The Veteran's surgery for a deviated septum in June 2013, showing a small tear of the submucoperichondrial flap on the left side in the midportion.

* Letter from a VA doctor (S.G., M.D.) stating that the Veteran's deviated septum was caused by her in-service MVA (faxed on July 28, 2014 and uploaded on July 28, 2014).

* Letters from L.G., APRN dated January 30, 2012, uploaded February 2, 2012; and dated December 14, 2011 and June 20, 2013, uploaded November 26, 2013.

* The following literature submitted by the Veteran, reportedly showing that nasal polyps are caused by chronic inflammation due to asthma and that studies show a connection between sinus infections and asthma:  Breath of Fresh Air Feature Articles - Sinusitis, a Primer; and Mayo Clinic, Nasal Polyps, uploaded December 14, 2011; and Sinus Infections and Asthma, uploaded August 16, 2013.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Schedule the Veteran for an appropriate VA examination to evaluate her sleep disorder, claimed as obstructive sleep apnea and insomnia.   The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

The examiner must identify all sleep disorders found to be present, i.e., insomnia, obstructive sleep apnea.

*  With respect to insomnia, the examiner is asked to clarify whether it is a symptom of the Veteran's service-connected adjustment disorder with anxiety and depressed mood, or a separately diagnosed disability.  

For all diagnosed sleep disorders, the examiner must render opinions on the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that it was caused by the Veteran's service-connected asthma, lumbar spine disorder, and/or umbilical hernia.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that it was aggravated by (i.e. worsened by) the Veteran's service-connected asthma, lumbar spine disorder, and/or umbilical hernia.

In providing these opinions, the examiner must address the Veteran's assertions that she has insomnia associated with her service-connected asthma because she cannot breathe well when she is laying down; that she has insomnia associated with her service-connected lumbar spine disability because it is painful and interferes with her sleep; that her obstructive sleep apnea was caused by inflammation of the airway and infections associated with her service-connected asthma; that the steroid medication (prednisone) she takes to treat her asthma caused weight gain to include thickening around her neck and thereby caused her sleep apnea; that she was not able to exercise because of her service-connected lumbar spine disorder and/or asthma and that this caused weight gain, resulting in her sleep apnea; and that she has reflux and GERD associated with her service-connected umbilical hernia and that this caused her insomnia and/or sleep apnea.

The examiner must also consider and address the following:

* The Medical Board examination dated April 30, 2002, showing that the Veteran reported frequent trouble sleeping due to back pain.  

* Letters from L.G., APRN dated December 14, 2011 and June 20, 2013, uploaded November 26, 2013.

* The following literature submitted by the Veteran:  Hypersomnulence.org, uploaded December 14, 2011; Asthma and Sleep Apnea; Sleep Apnea and Asthma - How Sleep Apnea Worsens Asthma, uploaded June 29, 2012; Rhinitis and Sleep Complications; and Respiratory Care and Sleep Medicine, uploaded August 16, 2013.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Schedule the Veteran for an appropriate VA examination to evaluate her headaches.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

The examiner must identify all headache disorders found to be present, i.e., migraines.

The examiner must render an opinion on the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current headache disorder was caused by the Veteran's service-connected asthma and/or lumbar spine disorder.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any current headache disorder was aggravated by (i.e. worsened by) the Veteran's service-connected asthma and/or lumbar spine disorder.

In providing these opinions, the examiner must consider and address the following:

* Letters from L.G., APRN dated December 14, 2011 and June 20, 2013; uploaded November 26, 2013.

* Statement from Dr. Flanagan dated June 12, 2014, uploaded July 2, 2015.

(c) If the Veteran is awarded service connection for a sinus condition and/or obstructive sleep apnea, the examiner should also provide an opinion as to whether it as at least as likely as not that any current headache disorder was either caused by or aggravated by a sinus condition and/or obstructive sleep apnea.

 A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  Schedule the Veteran for an appropriate VA examination of her cervical spine and thoracic spine.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examination should include any diagnostic testing or evaluation deemed necessary by the examiner.

The examiner must identify all thoracic and cervical spine disorders found to be present.

*  The examiner should explain whether or not the Veteran has a thoracic spine disorder manifested by curvature of the thoracic spine.

The examiner must render opinions on the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that any current thoracic and/or cervical spine disorder was caused by the Veteran's in-service motor vehicle accident in March 2002.

(b) Whether it is at least as likely as not (50 percent or greater probability) that any current thoracic and/or cervical spine disorder was caused by the Veteran's service-connected herniated nucleus pulposus at L4-L5 and L5-S1 to include by any tethered cord associated with this lumbar spine disorder.

(c) Whether it is at least as likely as not (50 percent or greater probability) that any current thoracic and/or cervical spine disorder was aggravated by (i.e. worsened by) by the Veteran's service-connected herniated nucleus pulposus at L4-L5 and L5-S1 to include by any tethered cord associated with this lumbar spine disorder.

In providing these opinions, the examiner must address the Veteran's assertions she has curvature of the thoracic spine and a cervical spine disorder as a result of trauma and whiplash associated with her in-service motor vehicle accident in March 2002; and/or that these disabilities resulted from a tethered cord associated with her service-connected herniated nucleus pulposus of L4-L5 and L5-S1.  

The examiner must also consider and address the following:

* The Veteran's STRs showing that on March 13, 2002, the day after her MVA, she reported that she struck her chest on the steering wheel and had tenderness above her breasts up to her neck.  She was diagnosed as having a sternal contusion and pectoralis muscle strain.  

* The statement from Dr. Flanagan dated June 12, 2014, uploaded July 2, 2015.

* The following literature submitted by the Veteran:  Thoracic Spine Procedures, uploaded December 14, 2011; Symptoms of Thoracic Spine Pain, uploaded February 2, 2012; Herniated Disc C7-T1; What are the Signs and Symptoms of C7-T1 Herniated Disk, uploaded February 2, 2012; and All About Kyphosis; Kyphosis Causes and Treatment; What Causes Degenerative Changes in the Spine; Thoracic Spine, uploaded June 29, 2012. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  Schedule the Veteran a VA examination, with an appropriate examiner, to determine the severity of her service-connected asthma.  The appropriate DBQ should be filled out for this purpose, if possible. The entire claims file and a copy of this REMAND must be made available to the examiner. The examiner must note in the examination report that the evidence in the claims file has been reviewed. All indicated tests and studies should be performed and all clinical findings reported in detail.

8.  Schedule the Veteran for a VA examination to assess the current level of severity of her service-connected herniated nucleus pulposus, L4-L5 and L5-S.  The appropriate DBQ should be filled out for this purpose, if possible. The entire claims file and a copy of this REMAND must be made available to the examiner. The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.

In particular, the examiner should test the range of motion using a goniometer in active motion, passive motion, weight-bearing, and nonweight-bearing, for the thoracolumbar spine.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation. In any event, the type of test performed (i.e. active or passive, weightbearing or nonweight-bearing), must be specified.

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and any additional relevant evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

9.  Schedule the Veteran for an appropriate VA examination to determine the severity of her service-connected adjustment disorder with mixed anxiety and depressed mood.  The appropriate DBQ should be filled out for this purpose, if possible. The entire claims file and a copy of this REMAND must be made available to the examiner. The examiner must note in the examination report that the evidence in the claims file has been reviewed. All indicated tests and studies should be performed and all clinical findings reported in detail.

10.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


